15‐3487‐pr 
Waiters v. Lee 
 
                       UNITED STATES COURT OF APPEALS 
                           FOR THE SECOND CIRCUIT 
                                         
                                August Term 2016 
 
                  (Argued: September 13, 2016  Decided: May 22, 2017) 
                                              
                                     No. 15‐3487‐pr 
                                              
                        –––––––––––––––––––––––––––––––––––– 
                                              
                                   GENERAL WAITERS, 
                                              
                                   Petitioner‐Appellee, 
                                              
                                           ‐v.‐ 
                                              
                                     WILLIAM LEE,   
                  Superintendent of Greene Haven Correctional Facility, 
                                              
                                  Respondent‐Appellant. 
                                              
                        –––––––––––––––––––––––––––––––––––– 
 
Before:       JACOBS, PARKER, LIVINGSTON, Circuit Judges.   
 
       Respondent‐Appellant  appeals  from  the  judgment  of  the  United  States 
District  Court  for  the  Eastern  District  of  New  York  (Gleeson,  J.)  granting 
Petitioner‐Appellee’s  petition  for  a  writ  of  habeas  corpus  on  the  basis  of 
ineffective  assistance  of  counsel.    We  conclude,  in  light  of  the  deferential 
standard  of  review,  that  the  state  trial  court’s  determination  that  trial  counsel’s 
conduct did not prejudice the defense was not unreasonable.    Accordingly, we 
VACATE  the  judgment  of  the  district  court  and  REMAND  the  case  for  further 
proceedings consistent with this opinion. 

                                              1 
       Judge JACOBS dissents in a separate opinion. 
 
FOR PETITIONER‐APPELLEE:                   MEGAN  WOLFE  BENETT  (Gary Farrell, on the 
                                           brief), New York, NY 
 
FOR RESPONDENT‐APPELLANT:                  RHEA  A.  GROB,  Assistant  District  Attorney 
                                           (Leonard  Joblove,  Jodi  L.  Mandel,  on  the 
                                           brief),  for  Kenneth  M.  Thompson,  District 
                                           Attorney of Kings County, Brooklyn, NY 
 
DEBRA ANN LIVINGSTON, Circuit Judge: 

       Petitioner‐Appellee  General  Waiters  (“Waiters”)  got  into  an  argument  at 

the  home  of  his  then  girlfriend,  Jacqueline  Warren  (“Warren”),  one  Sunday 

morning  in  May  2006  which  began,  as  Warren  testified,  when  she  told  Waiters 

that  he’d  had  “too  much  to  drink.”    Trial  Tr.  at  399.    It  ended  when  Waiters 

pulled  out  a  revolver  and  fired  repeatedly  at  Lorenzo,  Warren’s  adult  son  who 

had  intervened  on  his  mother’s  behalf,  injuring  both  Lorenzo  and  Warren’s 

14‐year  old  daughter,  and  killing  Warren’s  aunt  and  her  aunt’s  three‐year‐old 

grandchild.    Following a jury trial, Waiters was convicted of murder, attempted 

murder, and assault.     

       Waiters  does  not  deny  engaging  in  the  conduct  underlying  these  crimes.   

Rather,  he  contends  that  his  trial  counsel  was  ineffective  for  failing  to  call  a 

medical expert both to interpret—and thereby render admissible—the portion of 




                                              2 
his  medical  records  documenting  his  blood  alcohol  level  (“BAC”),  and  to 

expound  upon  the  effects  of  that  level  of  intoxication.    With  that  evidence, 

Waiters contends, it is reasonably likely that the jury would not have concluded 

that he harbored the requisite intent to commit his crimes.    The state trial court 

judge who presided over Waiters’s four‐day trial rejected this claim, concluding, 

inter  alia,  that  Waiters  had  presented  nothing  “establishing  that  medical 

testimony  regarding  the  defendant’s  level  of  intoxication  would  have  changed 

the  jury’s  finding.”    Appellant’s  App’x  at  55.    The  district  court  (Gleeson,  J.), 

however, disagreed and granted Waiters’s petition for a writ of habeas corpus on 

this basis.     

       We  vacate  the  district  court’s  judgment  and  remand  for  further 

proceedings  consistent  with  this  opinion.    To  establish  a  Strickland  claim,  the 

likelihood  of  a  different  result  in  the  absence  of  the  alleged  deficiencies  in 

representation “must be substantial, not just conceivable.”    Harrington v. Richter, 

562  U.S.  86,  112  (2011);  see  also  Strickland  v.  Washington,  466  U.S.  688,  693  (1984) 

(“It is not enough for the defendant to show that the errors had some conceivable 

effect  on  the  outcome  of  the  proceeding.”).    Here,  we  cannot  say  with  any 

assurance how the jury might have weighed the proffered expert evidence of the 




                                                3 
effects  of  intoxication  on  the  average  person’s  ability  to  form  intent  against 

Waiters’s  own  specific  behavior  and  statements,  including  his  admission  to 

Warren, about a year after the incident, that he was “aiming after” Lorenzo (and 

thus  intending  to  shoot)  because  he  felt  that  Lorenzo  “was  trying  to  come 

between” them.    Trial Tr. at 466 (emphasis added).    We are therefore guided by 

the Supreme Court’s instruction that in cases like this one, governed by § 2254(d) 

of  the  Antiterrorism  and  Effective  Death  Penalty  Act  of  1996  (“AEDPA”),  the 

“state  court’s  determination  that  a  claim  lacks  merit  precludes  federal  habeas 

relief so long as ‘fairminded jurists could disagree’ on the correctness of the state 

court’s  decision.”    Harrington,  562  U.S.  at  101  (quoting  Yarborough  v.  Alvarado, 

541 U.S. 652, 664 (2004)).    Here, the state trial court’s determination that Waiters 

failed  to  establish  prejudice  was  not  unreasonable;  it  was  not  so  lacking  in 

justification as to be “beyond any possibility for fairminded disagreement.”    Id. 

at  103.    The  district  court  accordingly  erred  in  second‐guessing  that 

determination and substituting its own judgment for that of the state court. 




                                             4 
                                    BACKGROUND 

                                I.    Factual Background1 

       A.    The Offense Conduct 

       On the afternoon of Saturday, May 6, 2006, Warren threw Waiters a party 

at  her  apartment,  in  which  Waiters  also  resided,  to  celebrate  his  36th  birthday.2   

The  party  was  attended  by  members  of  Warren’s  family,  including  her  teenage 

children  Derrick  and  Shatashia,  who  lived  with  Warren;  her  sister  and  sister’s 

husband; and her aunt Mary Lee Clark (“Clark”) and Clark’s five grandchildren, 

who ranged in age from only a couple of months old to about ten.   

       Waiters had begun drinking earlier in the day, and had additional Bacardi 

Light and soda with Warren and Clark during the party.    According to Warren, 

she and Waiters drank every day; sometimes a fifth of rum managed to last them 

two  days.    Waiters  regularly  became  verbally  abusive  when  he  drank,  though 

he  did  not  so  behave  that  afternoon.    The  party  lasted  until  about  11:00  p.m., 

when  Warren’s  sister  and  brother‐in‐law  left.    Clark  and  her  grandchildren 

stayed  the  night.    Warren’s  23‐year‐old  son,  Lorenzo,  a  letter  carrier  with  the 


         The  factual  background  presented  here  is  derived  from  uncontroverted  trial 
       1

testimony except where noted otherwise. 
       2  Waiters had lived in Warren’s apartment on an “[o]ff and on” basis for four to 
five years at the time of the shooting.    Trial Tr. at 158–59.     


                                              5 
Postal Service who lived at the apartment but did not attend the birthday party, 

returned home at about 2:00 a.m.       

        The next day, Waiters was up before 9:30 and went out to purchase cereal 

and  milk  for  the  crowd.    Then,  before  11:00  a.m.,  he  resumed  drinking  with 

Warren  and  Clark  for  about  half  an  hour.    Shortly  thereafter,  Warren  took  the 

bottle from Waiters, telling him he’d had “too much to drink.”    Suppl. App’x at 

43.    Waiters  resisted,  exclaiming  loudly,  “Fuck  you,  bitch,”  after  which  an 

argument  ensued.    Id.  at  44.    According  to  Warren,  the  pair  feuded  for  a 

period, until Waiters abruptly left the apartment, only to return about 10 minutes 

later.3     

        Upon his return, Waiters proceeded directly to the couple’s bedroom.    He 

remained there for 15 to 20 minutes before reappearing in the living room, now 

wearing a jacket.    By this point, he was “screaming[,]. . . yelling[,] and . . . calling 

[Warren] names.”    Id. at 46.    Clark implored him to calm down.    Waiters and 

Warren exchanged curses before Warren demanded that he leave.     

        Lorenzo Warren testified that he heard the arguing and came out from his 

bedroom to the living room to intervene, telling Waiters to “step away from [his] 

          Warren  testified  that  her  son,  Lorenzo,  joined  the  argument  shortly  before 
        3

Waiters  left,  but  Lorenzo  did  not,  in  his  testimony,  distinguish  between  the  periods 
before and after Waiters’s absence from the apartment.     


                                               6 
mother” and to not “get in [her] face.”4    Id. at 19.    Waiters told Lorenzo that the 

argument  did  not  “concern”  him.    Id.  at  20.    Lorenzo  then  moved  closer  to 

Waiters, at which point Warren and Clark pushed the two men to opposite ends 

of the room.     

       Derrick, then 17, and his younger sister Shatashia, 14, by this time drawn 

to the living room by the commotion, heard, respectively, Waiters tell Lorenzo, “I 

got something for you,” Trial Tr. at 483, and “you don’t want me to pull what I 

got  out  of  my  jacket,”  id.  at  309.    Lorenzo  nonetheless  openly  doubted  that 

Waiters  had  anything  in  his  jacket.    Waiters  then  pulled  out  a  revolver  and 

pointed  it  at  Lorenzo,  who,  according  to  his  trial  testimony,  continued  to  taunt 

Waiters,  saying,  “That  gun  isn’t  loaded.    You  don’t  have  any  bullets  in  that 

gun.”    Suppl. App’x at 32.     

       Waiters thereafter rapidly fired multiple shots.    Derrick observed Waiters 

aim “[s]traight” at his brother, Trial. Tr. at 504, from a distance of about seven or 

eight  feet.    Warren  saw  Waiters  shoot  at  Lorenzo  as  “he  started  going  toward 

where  Lorenzo  was  standing.”    Id.  at  414.    Waiters’s  first  shot  hit  Lorenzo  in 

the  thigh,  and  the  remainder  hit  Shatashia  in  the  thigh;  Clark  in  the  head, 

         Lorenzo  testified  that  Derrick  likewise  walked  in  and  defended  Clark  from 
       4

Waiters’s  verbal  abuse,  telling  Waiters  “not  to  talk  to  [his]  aunt  like  that.”    Suppl. 
App’x at 22. 


                                                 7 
abdomen,  and  leg;  and  three‐year‐old  Tajmere  Clark,  who  had  run  out  to  her 

grandmother  during  the  tumult,  in  the  head  and  chest.    Clark  was  rendered 

comatose and succumbed to her injuries after trial; Tajmere died at the scene.     

       Waiters  thereafter  attempted  to  leave.    According  to  Derrick,  who  stood 

between  Waiters  and  the  front  door,  Waiters  pointed  the  gun,  a  .357  revolver, 

point‐blank  at  Derrick’s  face.    Waiters  then  “pulled  the  trigger.”    Id.  at  508.   

When  the  gun  “clicked,”  id.  at  508,  indicating  to  Derrick  that  it  was  out  of 

ammunition,  Waiters  moved  toward  the  exit  but  Derrick  tackled  him  to  the 

ground  and  began  punching.    Lorenzo,  though  injured,  then  got  on  top  of 

Waiters  and  instructed  his  brother  to  leave,  all  while  Waiters  continued 

squeezing  the  trigger  of  his  gun  and  “pointing  it  wildly.”    Id.  at  248.       

Lorenzo  began  punching  Waiters,  but  Waiters  indicated  that  Lorenzo  “wasn’t 

strong enough” and “wasn’t causing him any harm,” id. at 181, asking him, “Is 

that  all  you  got?,”  id.  at  420.    Waiters  ultimately  sustained  a  concussion  after 

Lorenzo  hit  him  with  a  fish  tank  and  Derrick  hit  him  with  a  vase  at  Lorenzo’s 

instruction, around which time Waiters yelled to Warren for help.     

       Police  and  paramedics  responded  to  the  scene  and  transported  both 

Waiters  and  his  victims  to  the  hospital.    Medical  records  introduced  at  trial 




                                              8 
noted  that  Waiters  was  intoxicated  when  he  arrived  at  Kings  County  Hospital 

Center,  and  that  his  “CNS”  could  not  be  “assess[ed]  due  to  [his]  intoxicated 

state.”5    Suppl.  App’x  at  94.    Records  not  before  the  trial  jury  but  part  of  the 

record on appeal indicate that as of 12:33 p.m., approximately an hour after the 

events  in  question,  Waiters  registered  an  ethyl  alcohol  level  of  386.24,  the 

equivalent of a 0.39 BAC, which the hospital marked as “critical.”    Appellant’s 

App’x at 76.    Waiters was alert on admission, but confused and unaware of the 

time  or  where  he  was.    He  experienced  continued  disorientation  and  reported 

hallucinations in the days thereafter; hospital staff documented his delirium and 

history of “alcohol abuse and dependence.”    Suppl. App’x at 103.   

       B.    The Trial 
 
       Beginning  on  May  5,  2008,  General  Waiters  stood  trial  in  New  York 

Supreme  Court,  Kings  County. 6     In  its  opening  statement,  the  prosecution 

explained that it would prove that Waiters, in an alcohol‐fueled rage, attempted 

to shoot and kill Lorenzo Warren, and that he was therefore responsible for all of 



        While  not  defined  in  the  hospital  records,  CNS  refers  to  Waiters’s  central 
       5

nervous system.     
         On  November  16,  2007,  prior  to  trial,  Waiters  sought  appointment  of  new 
       6

counsel,  citing,  inter  alia,  his  attorney’s  failure  to  negotiate  a  plea  deal  that  did  not 
include the possibility of life imprisonment.    The state trial court denied the motion.     


                                                  9 
the  resulting  injuries—and,  at  that  time,  the  single  fatality7—under  a  theory  of 

transferred  intent.    Waiters’s  attorney,  Calvin  Simons  (“Simons”),  did  not 

articulate  a  particular  defense  in  his  opening,  but  he  stressed  to  the  jury  that 

Waiters  was  not  charged  with  intending  to  kill  or  injure  anyone  but  Lorenzo: 

“The  issue  which  you  will  focus  on,  as  the  People  have  stated,  will  be  Lorenzo 

Warren.”    Id. at 9.     

       During  the  prosecution’s  case  in  chief,  Lorenzo  testified  that  Waiters 

appeared drunk during their altercation because his “speech . . . was a little bit 

slurred.”    Id.  at  30.    Lorenzo  indicated,  however,  that  he  had  previously  seen 

Waiters  intoxicated  “around  maybe  ten”  times,  id.  at  27,  and  that  he  had  been 

“way worse” on those occasions, id. at 30.    Derrick testified that Waiters drank 

during  the  party  the  previous  evening,  as  did  the  other  adults,  while  Shatashia 

testified that she did not notice whether the adults were drinking, as she “was in 

a room with the kids.”    Id. at 37.     

       For her part, Warren testified that Waiters drank on a daily basis, and that 

it  caused  him  to  become  verbally  abusive.    She  did  not  recall,  however,  how 

much Waiters had to drink on the day of his party or the next morning, although 


         As  noted  above,  Mary  Lee  Clark  died  of  her  injuries  after  the  trial  had 
       7

concluded. 


                                             10 
she testified that she drank with him and with Clark for about half an hour that 

morning before taking the bottle of Bacardi away.     

       Warren  further  testified  that  about  a  year  after  the  shootings,  in  Spring 

2007,  Waiters  telephoned  her.    During the  conversation,  Warren asked  Waiters 

why  he  had  done  what  he  did.    Waiters  explained  that  “he  was  aiming  after 

[Lorenzo] . . . [b]ecause he was coming between [them].”    Trial Tr. at 421.       

       At  the  conclusion  of  the  prosecution’s  case,  Simons  indicated  that  the 

defense would decide over the weekend whether to call Dr. Sanford Drob as part 

of  the  defense  case.    Dr.  Drob  was  a  forensic  psychologist  engaged  by  the 

defense  to  explore  a  possible  affirmative  defense  of  extreme  emotional 

disturbance.    During  the  pretrial  period,  Waiters  was  evaluated  by  both  Dr. 

Drob  and  Dr.  Alexander  Sasha  Bardey—a  prosecution  expert—in  connection 

with  this  defense,  for  which  Simons  had  served  notice.    The  prosecution 

responded  by  noting  that  Dr.  Drob’s  testimony  might  open  the  door  to  the 

admission  of  a  statement  made  by  Waiters  to  police  in  the  aftermath  of  the 

shootings.8    The trial court advised Simons to “make Doctor Drob aware of the 



       8   Simons  had  successfully  obtained  the  pretrial  suppression  of  this  statement, 
which was taken at the Intensive Care Unit at Kings County Hospital on May 8, 2006, a 
day after the shootings.    In the statement, according to police, Waiters indicated, inter 
alia, that Warren’s oldest son “was giving him a hard time about how much he had been 

                                              11 
fact  that  certainly  if  he  opens  the  door,  and  maybe  opening  a  door  to  a  can  of 

worms,  that  would not  be  helpful  to  your  client.”    Id.  at  524.    It  then  recessed 

for the weekend.       

       The  following  Monday,  Simons  informed  the  trial  court  that  Waiters  did 

not  want  Dr.  Drob  to  testify.    Waiters  confirmed  that  proposition,  and  further 

indicated  that  he  did  not  wish  to  testify  on  his  own  behalf.    Simons  thereafter 

sought  to  introduce  certified  medical  records  of  Waiters’s  hospital  visit  in 

support of the argument that Waiters was intoxicated and unable to form intent.   

The prosecution objected, arguing primarily that the evidence already indicated 

that  Waiters  was  drinking,  intoxicated,  and  suffered  a  head  injury;  that  the 

hospital  records  would  invite  speculation  absent  an  explanation  of  the  terms 

contained  therein;  and  that  introducing  them  might  open  the  door  to  evidence 

that General Waiters, “in talking to both Doctor Drob[] and Doctor Bardey, said 

that he hadn’t been drinking that morning, was not intoxicated, and was able to 




drinking,”  after which Waiters went into the bedroom  and retrieved  a gun.    Nov.  17, 
2011  Tr.  at  17.    He  began  to  fire,  according  to  his  account  of  the  incident,  when 
“Jackie’s son started to come at him down the hallway,” after which Lorenzo, assisted 
by Derrick, ”got on top of him [and] started stomping” until he passed out.    Id. at 17–
18.         


                                               12 
give  a  coherent  version,  his  coherent  version  about  what  had  happened.” 9   

Suppl.  App’x  at  66.    The  trial  court  ultimately  admitted  two  redacted  pages  of 

the medical records which together indicated, as previously stated, that Waiters 

arrived  at  the  hospital  in  an  intoxicated  state  and  that  hospital  staff  could  not 

evaluate his “CNS” as a result.    The trial court found that all other parts of the 

medical  record  “would  not  be  [relevant]  without  an  explanation  by  medical 

personnel.”10    Id. at 73.    Simons took exception to the redaction, but rather than 

seek  an  adjournment  to  obtain  a  medical  expert,  he  indicated  that  the  defense 


       9   Dr. Drob’s report indicates that Waiters claimed that Lorenzo threatened to kill 
him on the morning of the shootings, causing Waiters to fear for his life and to go “to 
the bedroom and [get] his gun.”    Sanford L. Drob, Preliminary Forensic Psychological 
Evaluation 4–5 (Sept. 24, 2007), ECF No. 37.    Waiters shot at Lorenzo, he told Dr. Drob, 
to  scare  him,  after  Lorenzo  allegedly  said,  “I’ll  kill  you  now.”    Id.  at  5.    Waiters 
indicated that he shot Tajmere Clark accidentally, after which he “fired another shot at 
Lorenzo and hit him in the leg.”    Id. at 4–5.    Waiters indicated that he was not drunk 
that  morning,  but  that  he  was  hung  over.    Id.  at  6.    Dr.  Drob  concluded  that  “there 
[was]  little  to  suggest  that  Mr.  Waiters  was  either  unaware  of  the  nature  of  his  act  or 
unable to appreciate its wrongfulness.”    Id. at 23.    Waiters’s statements to Dr. Bardey 
similarly  suggested  that  Waiters  was  aware  of  his  actions  that  day,  and  picked  up, 
pointed, and shot a gun at Lorenzo Warren to scare him.    See Alexander Sasha Bardey, 
Forensic‐Psychiatric Evaluation 7, 15 (Oct. 9, 2007), ECF No. 37. 
       10  The dissent contends that the state trial judge “urged defense counsel to call an 
expert”  and  “went  as  far  as  she  could  go  without  committing  advocacy.”    Yet  the 
record  indicates  that  the  trial  judge,  the  very  judge  who  later  found  that  Simons’s 
performance did not prejudice Waiters’s defense, was not commenting on the probative 
value of the hospital records, but rather was suggesting that the best way to render them 
admissible was to call an expert to interpret them.    See, e.g., Suppl. App’x at 68 (“[T]he 
best  way  would  have  been  to  get  someone  from  the hospital  to  certainly  interpret  the 
records . . . .”).   


                                                  13 
was “prepared to go forward” without the full medical records being admitted.11   

Id. at 73.   

        In his summation, Simons argued that Waiters was so intoxicated that he 

did not intend to kill Lorenzo, but rather was merely reckless.    He attempted to 

cast doubt on the testimony of Warren and her family suggesting the contrary by 

emphasizing  discrepancies  and  omissions  in  the  various  witness  accounts.    He 

noted,  among  other  things,  that  Waiters  started  drinking  again  that  morning; 

that  the  medical  records  indicated  that  he  was  intoxicated;  that  multiple 

witnesses  testified  that  Waiters  changed  when  he  drank;  and  that  Waiters 

continued to pull the trigger on his revolver even after he had discharged all of 

its  bullets.    Simons  also  attacked  the  credibility  of  Warren’s  testimony  about 

Waiters’s phone call in Spring 2007, noting that she did not immediately mention 

the  call  to  the  prosecutor,  even  though  she  had  “already  talked  to  the  District 

Attorney in the case.”    Trial Tr. at 607–08.     




        11  The prosecution thereafter suggested that the state trial court’s determination 
to  admit  even  the  redacted  pages  rendered  it  “relevant  and  admissible  to  call  either 
Doctor Drob or Doctor Bardey,” Suppl. App’x at 73, given that Waiters “gave accounts 
to  both  [doctors]  in  which  he  talk[ed]  about  [the  fact]  that  he  clearly  knew  what  was 
going on and that he had a specific intent,” Trial Tr. at 555.    The defense objected, and 
the  trial  court,  without  explicitly  addressing  whether  Waiters  had  opened  the  door, 
determined that it would admit the redacted records over the prosecution’s objection.     


                                                14 
        In  response,  the  prosecution  also  focused  on  Waiters’s  intent,  noting  that 

Waiters  was  able  to  perform  the  physical  acts  necessary  to  commit  his  crimes, 

and  that  his  use  of  the  gun—and  specifically  the  fact  that  he  targeted  and 

successfully  shot  Lorenzo,  “track[ing]  over  to”  follow  him  as  Lorenzo  moved 

across  the  apartment—suggested  that  he  was  able  to  intend,  and  did  intend,  to 

kill.    Id. at 629.     

        The  prosecution  likewise  argued  that,  while  Waiters  “drank  seriously 

every day,” id. at 633, and was voluntarily intoxicated that morning, the witness 

testimony  suggested  he  was  not  so  severely  intoxicated  that  he  was  unable  to 

form intent.    Indeed, the prosecution explained that Waiters bought cereal and 

milk that morning; argued with Warren about his drinking; obtained a revolver 

and hid it in his jacket; argued with and ultimately shot Lorenzo; and attempted 

to escape the apartment after exhausting his ammunition.    Moreover, Waiters’s 

phone  call  to  Warren,  the  prosecution  contended,  clearly  demonstrated  that  he 

formed the requisite intent to commit his crimes: “[I]f he’s so blown out, if he is 

so, so soused that he can’t form intent . . . when Jackie asked him ‘Why did you 

do it?’ he would have said, ‘Honey, I don’t know.’    But he doesn’t.”    Id. at 642.   

Instead,  the  prosecution  maintained,  General  Waiters  admitted  that  he  intended 




                                             15 
to  shoot  Lorenzo  “to  eliminate  him  for  coming  between”  Waiters  and  Warren.   

Id. at 642.         

        Thereafter, at Simons’s request, the state trial court: (a) instructed the jury 

on the relevance of intoxication evidence, describing how it can serve to negate 

the  intent  element  of  the  crimes  with  which  Waiters  was  charged,  and  (b) 

instructed  the  jury  on  manslaughter  in  the  first  degree,  as  a  lesser–included 

charge of second degree murder.    Thereafter, on May 13, 2008—the same day on 

which  deliberations  began—the  jury  found  Waiters  guilty  of  one  count  of 

murder  in  the  second  degree,  in  violation  of  New  York  Penal  Law  § 125.25(1); 

one count of attempted murder in the second degree, in violation of  New York 

Penal Law §§ 110.00 and 125.25(1); and two counts of assault in the first degree, 

in  violation  of  New  York  Penal  Law  § 120.10(1).    The  trial  court  ultimately 

sentenced Waiters to consecutive sentences of 25 years to life for second‐degree 

murder,  10  years  for  second‐degree  attempted  murder,  25  years  and  five  years 

for  each  of  the  assault  counts,  respectively,  and  five  years  of  post‐release 

supervision.     

                            




                                           16 
                                 II. Post‐Trial Proceedings 

       Waiters filed both a pro se motion to vacate his conviction under New York 

Criminal  Procedure  Law  § 440.10(1)(h)  (the  “440.10  motion”)  and,  with  the 

assistance of counsel, a direct appeal.    In his 440.10 motion, Waiters maintained 

that Simons was constitutionally ineffective for failing to call an expert witness to 

interpret  his  hospital  records  and  testify  about  his  intoxication,  and  for  not 

requesting that the trial court charge the jury on second‐degree manslaughter.12   

On  January  26,  2011,  the  state  trial  court  denied  Waiters’s  440.10  motion  as 

procedurally barred, concluding that sufficient facts appeared on the face of the 

record to permit review of his claims on direct appeal.    The New York Supreme 

Court  Appellate  Division  –  Second  Judicial  Department  (“Appellate  Division”) 

denied leave to appeal.     

       Waiters  thereafter  filed  a  pro  se  supplemental  brief  in  his  direct  appeal, 

dated  February  4,  2011,  alleging  ineffective  assistance  of  counsel  for  the  same 

reasons as those identified in his 440.10 motion.    On May 8, 2012, the Appellate 

Division  modified  Waiters’s  sentence  by  directing  that  portions  of  it  run 

concurrently,  but  otherwise  rejected  Waiters’s  appeal.    See  People  v.  Waiters,  95 

       12  Unlike  first  degree  manslaughter,  which  requires  a  specific  intent  “to  cause 
serious  physical  injury  to  another  person,”  N.Y.  Penal  Law  § 125.20(1),  second  degree 
manslaughter entails a mens rea of only recklessness, see N.Y. Penal Law § 125.15. 


                                               17 
A.D.3d 1043, 1044–45 (2d Dep’t 2012).    The Appellate Division determined that 

Waiters’s ineffective assistance of counsel claim could not be resolved “without 

reference  to  matter  outside  the  record,”  such  that  it  was,  in  fact,  appropriately 

raised  in  a  440.10  motion.    Id.  at  1044–45.    The  New  York  Court  of  Appeals 

denied leave to appeal.    People v. Waiters, 19 N.Y.3d 1002 (2012). 

       A year later, on June 26, 2013, Waiters filed a pro se habeas petition in the 

United States District Court for the Eastern District of New York under 28 U.S.C. 

§  2254(d),  alleging,  once  again,  that  Simons  was  constitutionally  ineffective  for 

the  same  reasons  as  those  identified  in  his  440.10  motion.    On  November  5, 

2013,  the  district  court  (Gleeson,  J.)  appointed  counsel  and  stayed  the  case  to 

permit  Waiters  to  exhaust  his  claims  through  a  renewed  440.10  motion.    The 

state  trial  court  thereafter  held  an  evidentiary  hearing  on  Waiters’s  renewed 

440.10 motion on May 28 and 29, 2014—six years after Waiters’s trial—at which 

Waiters  called  Dr.  Richard  Stripp,  a  forensic  toxicologist,  and  Simons,  his  trial 

attorney.13   

       Dr. Stripp testified that Waiters’s BAC of 0.39 was “significantly elevated,” 

Appellant’s  App’x  at  75,  and  that  it  meant  that  Waiters  had  consumed  sixteen 

       13   Waiters’s  renewed  440.10  motion  included  an  additional  theory  of 
ineffectiveness,  namely  Simons’s  failure  to  impeach  Warren  with  prior  inconsistent 
statements.     


                                             18 
alcoholic  drinks  that  morning,  or  even  more  if  his  drinking  was  spread  over  a 

longer period of time.14    Dr. Stripp further opined that an average person with 

such  a  high  BAC  would  suffer  “motor  impairment”  and  “significant  cognitive 

impairment,”  id.  at  81,  including  compromised  judgment  and  emotional 

instability, blackouts, and amnesia.     

        Dr.  Stripp  also  recognized,  however,  that  there  is  “very  significant 

individual[]  variation”  in  how  individuals  are  affected  by  alcohol,  such  that 

tolerance is “one of the most important considerations when interpreting a blood 

alcohol  concentration.”    Id.  at  68.    Accordingly,  he  explained  that  a  “very 

tolerant drinker [can] have some level of functioning” when intoxicated, id. at 82, 

such that the effects of intoxication—be they physical or mental, which Dr. Stripp 

explained  do  not  always  manifest  in  tandem—may  be  reduced  by  as  much  as 

half.    In  fact,  Dr.  Stripp  indicated  that  he  had  seen  individuals  with  very  high 

BACs who were, despite exhibiting poor judgment, still able to form intent.     

        Based on the medical records, Dr. Stripp noted that while hospitalized in 

the  aftermath  of  the  shootings,  Waiters  suffered  from  delirium  and 

hallucinations  caused  by  alcohol  withdrawal  which,  together  with  abnormal 

        14  Dr.  Stripp  also  indicated  that  Waiters’s  BAC  “could  have  been 
slightly higher, .  .  .  at  that  level[,]  or  even  slightly  lower”  at  the  time  of  the  incident.   
Appellant’s App’x at 76. 


                                                    19 
liver  function,  suggested  that  Waiters  had  a  long‐term  alcohol  problem  and 

consumed  large  quantities  on  a  daily  basis.    Therefore,  and  given  the 

aforementioned “significant variation” in individuals’ alcohol tolerance, id. at 89, 

Dr. Stripp concluded that while Waiters’s “[d]efinite[]” drunkenness affected his 

“functioning  and  judgment,”  id.  at  95,  102,  Dr.  Stripp  could  not  opine  on  how 

tolerant  Waiters  was,  or  on  what  effect  his  intoxication  may  have  had  on  his 

ability to form intent.15     

        Simons,  in  his  testimony,  explained  that  he  sought  and  obtained  a 

subpoena for Waiters’s hospital records within two weeks of his first appearance 

in  the  case.16    Simons  and  his  client  initially  planned  on  pursuing  an  extreme 

emotional disturbance defense and calling both Dr. Drob and Waiters to support 

it, but Simons became concerned about the defense’s viability before trial, and it 

was ultimately not pursued.17    Simons further represented that Waiters, on the 



         Dr.  Stripp  also  confirmed  that  some  of  the  symptoms  that  Waiters  exhibited 
        15

upon admission to the hospital may have been attributable to his head injury.     
           In  reviewing  the  records,  Simons  had  the  assistance  of  family  members—an 
        16

internist, a trauma surgeon, and a registered nurse—and, to the best of his recollection, 
a defense investigator with medical training.     
           In  a  letter  to  his  client  written  in  October  2007,  over  six  months  before  trial, 
        17

Simons  indicated  that  the  defense,  which  was  apparently  predicated  on  Waiters’s 
supposed  reaction  to  Lorenzo  Warren’s  allegedly  threatening  conduct,  would  be 
difficult  given that none of  the  witnesses stated that  Lorenzo  threatened Waiters.    As 
Simons  put  it  to  Waiters  in  the  pretrial  period,  Waiters’s  testimony  might  constitute 

                                                   20 
day  of  his  scheduled  testimony,  decided  not  to  take  the  stand,  despite  Simons 

advising him to do so.     

       Sometime  after  the  close  of  the  prosecution’s  case,  the  defense  settled  on 

an  intoxication‐based  theory  and,  to  that  end,  Simons  sought  to  introduce 

Waiters’s  full  hospital  records.    Simons  indicated  that  he  discussed  the 

significance  of  Waiters’s  blood  alcohol  level  with  his  client  “a  lot,”  but  that  the 

“problem”  was  that  when  he  asked  Waiters  about  his  0.39  BAC,  Waiters  told 

him—consistent  with  his  statements  to  Dr.  Drob  and  Dr.  Bardey—that  he  was 

not  drunk,  and  that  while  he  “drank  the  night  before,”  on  the  morning  of  the 

shootings  he  “did  not  feel  drunk  at  all.”    Id.  at  132.    Further,  according  to 

Simons, Waiters consistently represented that he fired at Lorenzo to “scare him 

or . . . hit him in the leg,” id. at 182, the same explanation he had provided to the 

experts.    Simons  ultimately  did  not  offer  a  strategic  reason  for  not  calling  a 

medical  expert,  claiming  he  could  no  longer  remember  what  he  was  thinking, 

though he affirmed he was pursuing a strategy in Waiters’s best interest.     

       Following  the  hearing,  on  October  14,  2014,  the  state  trial  court  denied 

Waiters’s renewed 440.10 motion, finding that Simons’s failure to call a medical 

“the  only  evidence  of  a  [threat]  and  if  a  jury  does  not  believe  you  then  you  will 
probably  be  convicted.”    Letter  from  Calvin  J.  Simons  to  General  Waiters  (Oct.  25, 
2007), ECF. No. 37. 


                                               21 
expert to explain Waiters’s medical records and BAC amounted to a permissible 

“mere  tactical  decision”  under  Strickland.    Id.  at  55.    The  trial  court  explained 

that “[t]he defendant’s intoxicated state was explored before the jury,” and that, 

more  generally,  “the  defendant’s  expert,  Dr.  Stripp  .  .  .  could  not  establish  that 

the defendant’s blood alcohol level was such that his intent to commit the crime 

was  negated.”    Id.  at  55.    The  trial  court  accordingly  determined  that  while 

Simons  could  have  called  an  expert  to  explain  the  medical  records, 

“[p]articularly in light of the defendant’s claims that he was not intoxicated at the 

time  of  this  incident,”  the  failure  to  do  so  “under  the  particular  facts  and 

circumstances  of  [the]  case”  did  not  constitute  ineffective  assistance.    Id.  at  55.   

Simons,  the  trial  court  also  noted,  was  placed  “in  the  untenable  position  of 

setting  forth  a  theory  which  was  not  consistent  with  the  defendant’s  own 

position,”  namely  that  he  was  not  intoxicated.    Id.  at  55.    Thus,  for  each 

ineffectiveness contention “there [were] equally plausible explanations why trial 

counsel proceeded in the manner which he did at the time of the trial.”    Id. at 55.   

       As  to  prejudice,  the  state  trial  court  first  observed  that  Waiters’s 

intoxicated  state  and  its  impact  on  the  defendant’s  capacity  to  form  intent  had 

been  considered  and  rejected  by  the  jury,  and  that  expert  evidence  would  not 




                                              22 
likely  have  influenced  this  result  given  that  “Dr.  Stripp  established  [that  while] 

the defendant had a particularly high blood alcohol level . . . the effects of [that 

level]  could  vary  greatly  depending  on  the  defendant’s  tolerance.”    Id.  at  55.   

There  was  otherwise  “no  testimony  presented  which  established  that  medical 

testimony  regarding  the  defendant’s  level  of  intoxication  would  have  changed 

the jury’s finding.”    Id. at 55.    Accordingly, the trial court concluded that while 

Simons could have called an expert, “his failure to do so [did] not rise to the level 

of  a  course  of  conduct  which  was  inexplicably  prejudicial.”18    Id.  at  55.    The 

Appellate Division again denied leave to appeal.     

       Waiters  thereafter  returned  to  district  court.    The  district  court  lifted  the 

stay,  ordered  additional  briefing,  and  held  oral  argument  on  Waiters’s  habeas 

petition  on  July  24,  2015.    On  September  25,  2015,  the  district  court  granted 

Waiters’s petition for a writ of habeas corpus, finding the state court’s rejection of 

his 440.10 motion to be “an unreasonable application of the Strickland standard,” 

id. at 24, and ordering Waiters’s release within 45 days.    The district court also 

denied  the  State’s  application  for  a  stay  pending  the  appeal.    The  State 

thereafter filed  an  application  for  a  stay  in  this  Court,  and on  April  5,  2016,  we 

         The  state  trial  court  also  rejected  Waiters’s  other  ineffective  assistance  claims 
       18

stemming  from  Simons’s  decision  not  to  impeach  Warren  with  prior  inconsistent 
statements, and not to seek a charge of second‐degree manslaughter.     


                                                23 
granted  the  application  and  stayed  Waiters’s  release  indefinitely  pending  this 

panel’s resolution of the appeal.     

                                        DISCUSSION 

                                                 I 

       The  Supreme  Court  in  Strickland  set  forth  a  two‐part  test  for  evaluating 

claims of ineffective assistance of counsel.    To warrant relief, a defendant must 

demonstrate  both  “that  counsel’s  performance  was  deficient”  and  “that  the 

deficient  performance  prejudiced  the  defense.” 19     Strickland,  466  U.S.  at  687; 

accord Fischer v. Smith, 780 F.3d 556, 559 (2d Cir. 2015).    “Without proof of both 

deficient performance and prejudice to the defense,” the Supreme Court has said, 

it  cannot  be  shown  that  the  conviction  “‘resulted  from  a  breakdown  in  the 

adversary process that rendered the result of the proceeding unreliable,’” and the 

conviction  “should  [therefore]  stand.”    Bell  v.  Cone,  535  U.S.  685,  695  (2002) 

(quoting  Strickland,  466  U.S.  at  687).    We  review  the  district  court’s  grant  of  a 




       19   The  habeas  petitioner  must  satisfy  both  prongs,  and  at  all  times  “bears  the 
ultimate burden of proving by a preponderance of the evidence that his constitutional 
rights [were] violated.”    Cardoza v. Rock, 731 F.3d 169, 178 (2d Cir. 2013) (quoting Epps 
v. Poole, 687 F.3d 46, 50 (2d Cir. 2012)); see also Carrion v. Smith, 549 F.3d 583, 588 (2d Cir. 
2008)  (“[T]he  burden  rests  on  the  accused  to  demonstrate  a  constitutional  violation.” 
(alteration in original) (quoting United States v. Cronic, 466 U.S. 648, 658 (1984))). 


                                                24 
petition  for  habeas  corpus  de  novo,  and  its  underlying  findings  of  fact  for  clear 

error.    Ramchair v. Conway, 601 F.3d 66, 72 (2d Cir. 2010).     

        Under AEDPA, when a state court adjudicates a petitioner’s habeas claim 

on  the  merits,  a  district  court  may  only  grant  relief  where  the  state  court’s 

decision  was  “contrary  to,  or  involved  an  unreasonable  application  of,  clearly 

established Federal law,” or was “based on an unreasonable determination of the 

facts  in  light  of  the  evidence  presented.”    28  U.S.C.  § 2254(d).    AEDPA  by  its 

terms  requires  substantial  deference  to  the  state  court’s  decision  in  all  cases 

governed,  as  here,  by  § 2254(d).20    See  Cavazos  v.  Smith,  565 U.S. 1,  9  (2011)  (per 




           Indeed,  the  Supreme  Court  has  indicated  that  double  deference  is  appropriate 
        20

when  evaluating  Strickland  claims  governed  by  §  2254(d).    See,  e.g.,  Knowles  v. 
Mizrayance,  556  U.S.  111,  123  (2009).    Whether  such  heightened  deference  applies  to 
both prongs of a Strickland claim, or only to the ineffective assistance prong, remains an 
open question in this Circuit.    The Supreme Court has suggested that double deference 
is  appropriate  as  to  both  prongs,  see  Cullen  v.  Pinholster,  563  U.S.  170,  202  (2011) 
(distinguishing  two  Supreme  Court  cases  because  the  “Court  did  not  apply  AEDPA 
deference  to  the  question  of  prejudice  in  those  cases;  each  of  them  lack  the  important 
‘doubly  deferential’  standard  of  Strickland  and  AEDPA”),  but  the  Circuits  that  have 
ruled  on  the  issue  are  split,  compare  Hardy  v.  Chappell,  849  F.3d  803,  825  n.10  (9th  Cir. 
2016)  (explaining  that  “a  case  considering  only  [the  prejudice]  prong  is  not  subject  to 
double  deference”);  Evans  v.  Sec’y,  Dep’t  of  Corr.,  703  F.3d  1316,  1333  (11th  Cir.  2013) 
(“[D]ouble deference does not apply to the prejudice inquiry.”) with Foust v. Houk, 655 
F.3d 524, 534 (6th Cir. 2011) (“We therefore afford double deference . . . on both prongs 
of the Strickland test.”); Elmore v. Ozmint, 661 F.3d 783, 876 (4th Cir. 2011) (Wilkinson, J., 
dissenting) (observing that “courts regularly apply the ‘doubly deferential’ standard of 
Strickland and AEDPA to both the performance and prejudice prongs,” and describing 
that  practice  as  “mak[ing]  good  sense”).    We  need  not  resolve  the  question  here 

                                                   25 
curiam)  (noting  “the  necessity  of  deference  to  state  courts  in  § 2254(d)  habeas 

cases”).     

       The operative question in reviewing a state court’s Strickland ruling is thus 

“not  whether  a  federal  court  believes  the  state  court’s  determination  was 

incorrect[,]  but  [rather]  whether  that  determination  was  [objectively] 

unreasonable—a  substantially  higher  threshold.”    Schriro  v.  Landrigan,  550  U.S. 

465,  473  (2006);  accord  Yarborough  v.  Alvarado,  541  U.S.  652,  665  (2004);  see  also 

Jones v. Stinson, 229 F.3d 112, 119 (2d Cir. 2000) (explaining that, for application of 

a  clearly  established  federal  law  to  be  unreasonable,  the  state  court  must  not 

merely  have  erred,  but  rather  its  actions  must  be  “somewhere  between  ‘merely 

erroneous and unreasonable to all reasonable jurists’” (quoting Francis S. v. Stone, 

221  F.3d  100,  109  (2d  Cir.  2000))).    Accordingly,  to  justify  relief,  Waiters  was 

required  to  establish  “that  the  state  court’s  ruling .  .  .  was  so  lacking  in 

justification  that  there  was  an  error  well  understood  and  comprehended  in 

existing law beyond any possibility for fairminded disagreement.”    Richter, 562 

U.S. at 103; accord Vega v. Walsh, 669 F.3d 123, 126 (2d Cir. 2012).     




because the application of AEDPA deference alone is sufficient to conclude that vacatur 
is the proper course. 


                                              26 
       Because this appeal can be resolved with reference to Strickland’s prejudice 

prong alone, we assume, without deciding, that there was no strategic rationale 

for Simons’s decision not to call a medical expert.    To be clear, however, the fact 

that Simons no longer remembers his reason for this decision does not preclude a 

determination  that  Waiters  failed  to  establish  constitutionally  defective 

representation.    The  state  trial  judge  noted  that  for  each  argument  raised  by 

Waiters  supposedly  demonstrating  his  counsel’s  ineffectiveness,  “there  [were] 

equally plausible explanations why trial counsel proceeded in the manner which 

he did at the time of the trial.”    Appellant’s App’x at 55.    We see no reason to 

disagree.21    But, as the Supreme Court explained in Strickland itself, “[t]he object 



       21  As  the  state  court  noted,  while  Waiters’s  repeated  insistence  to  Simons,  Dr. 
Drob, and Dr. Bardey that he was aware of his actions and intended to shoot at Lorenzo 
did not preclude his attorney from calling a medical expert, Waiters’s statements were 
nonetheless  relevant  to  the  question  whether  Simons  provided  constitutionally 
ineffective assistance in electing not to call one.    See Nix v. Whiteside, 475 U.S. 157, 165 
(1986)  (stressing  courts  “must  be  careful  not  to  narrow  the  wide  range  of  conduct 
acceptable under the Sixth Amendment so restrictively as to constitutionalize particular 
standards  of  professional  conduct,”  and  noting  that  “the  Sixth  Amendment  inquiry  is 
into  whether  the  attorney’s  conduct  was  ‘reasonably  effective’”).    Indeed,  the 
prosecution  suggested  at  trial  that  introducing  medical  evidence  of  Waiters’s  level  of 
intoxication  would  open  the  door  to  the  admission  of  Waiters’s  statements  to  the 
doctors—evidence  that  would  have  been  devastating  to  the  defense.    See  People  v. 
Rodriguez, 134 A.D.3d 512, 513 (1st Dep’t 2015) (concluding that the defendant “was not 
deprived of effective assistance by counsel’s decision” not to put on evidence that might 
have  opened  the  door  to  the  defendant’s  incriminating  admissions);  see  also  People  v. 
Fardan, 82 N.Y.2d 638, 646 (1993) (explaining that “when the defendant or a witness for 
the  defense  testifies  to  facts  that  are  in  conflict  with  .  .  .  precluded  evidence,”  the 

                                                 27 
of an ineffectiveness claim is not to grade counsel’s performance” so that “[i]f it is 

easier  to  dispose  of  an  ineffectiveness  claim  on  the  ground  of  lack  of  sufficient 

prejudice . . . that course should be followed.”    466 U.S. at 697; accord Strouse v. 

Leonardo, 928 F.2d 548, 556 (2d Cir. 1991).    We conclude that the state court did 

not unreasonably apply Strickland in determining that Simons’s conduct was not 

prejudicial,  i.e.,  in  finding  that  Waiters  failed  to  demonstrate  that  it  was 

reasonably likely that calling a medical expert would have changed the outcome 

of  his  trial. 22     See  Carrion,  549  F.3d  at  588  (noting  that  a  petitioner  must 



defense  “’opens  the  door’  on  the  issue  in  question”).    Moreover,  seeking  an 
adjournment  to  obtain  a  medical  expert  would  have  afforded  the  prosecution  time  to 
seek  additional  evidence  concerning  Waiters’s  capacity  to  form  intent.    The  record 
does not permit a conclusion regarding why exactly Simons chose not to call an expert.   
The existence of plausible explanations, however, bears on the question (which we need 
not  resolve)  whether  Waiters  satisfied  his  burden  of  establishing  Strickland’s  first 
prong—that Simons’s performance was deficient.    See Cardoza, 731 F.3d at 178 (noting 
petitioner’s “ultimate burden” of establishing that his rights were violated).   
       22   The  dissent  maintains  that  the  state  trial  court’s  ruling  on  prejudice  is 
ambiguous and therefore unworthy of deference.    We disagree.    The dissent relies on 
a single sentence at the conclusion of the trial court’s decision, which states that “having 
viewed the evidence first hand, there is a little doubt the claims raised by the defendant 
would  have  served  to  change  the  jury’s  verdict.”    Appellant’s  App’x  at  56.    Read  in 
context,  however,  the  trial  court  plainly  did  not  intend  to  suggest  the  existence  of 
prejudice,  but  rather  inadvertently  added  an  “a”  and  omitted  a  “not”  (emblematic  of 
several other typos in its opinion).    Thus, earlier in the decision, the trial court clearly 
affirmed that “Dr. Stripp, called for the purpose of this hearing, could not establish that 
the  defendant’s  blood  alcohol  level  was  such  that  his  intent  to  commit  the  crime  was 
negated.”    Id.    Further,  in  the  sentences  that  immediately  precede  the  offending 
clause,  the  district  court  made  clear  that  “[t]rial  counsel’s  conduct  did  not  constitute 
egregious  or  prejudicial  conduct.  .  .  .    The  evidence  presented  establish[ed]  the 

                                                28 
“‘affirmatively  prove  prejudice  arising  from  counsel’s  allegedly  deficient 

representation’” (quoting United States v. Cohen, 427 F.3d 164, 167 (2d Cir. 2005))).   

Accordingly, the district court erred in holding otherwise and in granting habeas 

relief. 

                                                 II     

       A. Waiters’s Burden 

       To  establish  prejudice  under  Strickland,  a  habeas  petitioner  must 

demonstrate  “a  reasonable  probability  that,  but  for  counsel’s  unprofessional 

errors,  the  result  of  the  proceeding  would  have  been  different.”23    Greiner  v. 



defendant  received  a  fair  trial  with  the  benefit  of  effective  representation.”    Id.   
Indeed,  even  the  district  court  recognized  that  the  trial  court  “found  there  was  no 
testimony  establishing  that  medical  testimony  about  Waiters’s  level  of  intoxication 
would  have  changed  the  jury’s  finding.”    Id.  at  15.    With  respect,  the  dissent 
obfuscates the record.   
       23  Puzzlingly, the dissent relies on Brady v. Maryland, 373 U.S. 83 (1963), and not 
on  Strickland,  to  argue  its  case,  apparently  on  the  theory  that  if  the  prosecution  had 
suppressed  the  medical  evidence,  we  would  surely  agree  that  prejudice  had  been 
established.    But  the  prosecution  did  not  suppress  the  evidence,  and  so  this  is  not  a 
counterfactual  we  need  (or  should)  address.    The  Strickland  prejudice  inquiry  partly 
“finds its roots in the test for materiality of exculpatory information not disclosed to the 
defense  by  the  prosecution.”    Strickland,  466  U.S.  at  694.    But  the  dissent  errs  in 
concluding  that  Brady  and  Strickland  prejudice  are,  as  a  result,  necessarily  identical  in 
their  application.    As  our  learned  predecessor  astutely  observed,  “words  are 
chameleons, which reflect the color of their environment,” Commissioner v. Nat’l Carbide 
Corp., 167 F.2d 304, 306 (2d Cir. 1948) (L. Hand, J.), such that “identical language may 
convey  varying  content,”  Yates  v.  United  States,  135  S.  Ct.  1074,  1082  (2015).    Thus, 
rather  than  look  to  a  body  of  case  law  separate  from  that  which  governs  the  claim  at 
issue  here,  we  conclude  that  under  well‐established  precedent  specific  to 

                                                 29 
Wells, 417 F.3d 305, 319 (2d Cir. 2005) (quoting Strickland, 466 U.S. at 694); see also 

Strickland, 466 U.S. at 687 (explaining that the deficient performance must be “so 

serious as to deprive the defendant of a fair trial, a trial whose result is reliable”).   

“A reasonable probability is a probability sufficient to undermine confidence in 

the  outcome,”  Strickland,  466  U.S.  at  694,  and  thus  the  chance  of  an  alternate 

result must be “’substantial,’ not just ‘conceivable,’” Cullen v. Pinholster, 563 U.S. 

170, 189 (2011) (quoting Richter, 562 U.S. at 112); see also Strickland, 466 U.S. at 693 

(explaining  that  the  required  level  of  prejudice  falls  between  the  deficiencies 

having  “some  conceivable  effect”  and  “more  likely  than  not  alter[ing]  the 

outcome  in  the  case”).    Moreover,  we  have  said  that  where  a  conviction  is 

“supported by overwhelming evidence of guilt,” habeas relief on the ground of 

ineffective  assistance  is  generally  not  warranted.    Lindstadt  v.  Keane,  239  F.3d 

191,  204  (2d  Cir.  2001);  see  also  United  States  v.  Hasan,  586  F.3d  161,  170  (2d  Cir. 

2009)  (denying  habeas  relief  on  this  basis).    This  is  because  a  verdict  or 

conclusion with ample record support is less likely to have been affected by the 

errors  of  counsel  than  “a  verdict  or  conclusion  only  weakly  supported  by  the 

record.”    Strickland, 466 U.S. at 696.       

Strickland—and  particularly  to  claims  raised  in  a  § 2254(d)  petition—the  state  trial 
court’s  determination  that  Simons’s  conduct  did  not  prejudice  Waiters’s  defense  was 
not objectively unreasonable.       

                                                30 
       Waiters’s  theory  of  prejudice  hinges  on  New  York  Penal  Law  § 15.25, 

which  provides  that  “evidence  of  intoxication  of  the  defendant  may  be  offered 

whenever  it  is  relevant  to  negative  an  element  of  the  crime  charged.”   

Intoxication, however, “is not, as such, a defense to a criminal charge,” People v. 

Sirico,  17  N.Y.3d  744,  745  (2011)  (quoting  N.Y.  Penal  Law  §  15.25),  and  “the 

general rule is that an intoxicated person can form the requisite intent to commit 

a  crime,”  People  v.  Alston,  42  A.D.3d  468,  469  (2d  Dep’t  2007)  (quoting  People  v. 

LaGuerre, 29 A.D.3d 820, 822 (2d Dep’t 2006)).24    Under New York law, “it is for 

the  trier  of  fact  to  decide  if  the  extent  of  the  intoxication  acted  to  negate  the 

element  of  intent.”    Id.  (quoting  LaGuerre,  29  A.D.3d  at  822).    And  while  a 

“relatively  low  threshold”  exists  to  demonstrate  entitlement  to  an  intoxication 

charge, even a charge may not be warranted, despite the defendant’s substantial 

use  of  intoxicants  at  the  time  of  an  alleged  crime,  where  “the  uncontradicted 

record evidence . . . supports the conclusion that his overall behavior on the day 

of the incident was purposeful.”    Sirico, 17 N.Y.3d at 746; see also People v. Beaty, 

22  N.Y.3d  918,  921  (2013)  (noting  no  intoxication  charge  was  warranted,  even 

       24   The  question  is  thus  not,  as  the  dissent  suggests,  whether  Waiters  was 
extremely intoxicated, whether his intoxication affected his aim, or even whether he had 
a diminished ability to form the requisite intent.    Rather, it is whether, with the benefit 
of  the  disputed  evidence,  there  is  a  reasonable  probability  that  the  jury  would  have 
found that Waiters’s intoxication rendered his actions unintended.   


                                               31 
though  the  defendant  might  have  consumed  alcohol  before  committing  the 

crimes  alleged,  where  “the  evidence  established  that  [the]  defendant’s  conduct 

was purposeful”).   

       All the charges of which Waiters was found guilty required specific intent.   

See N.Y. Penal Law §§ 125.25(1) (requiring “intent to cause the death of another 

person”),  110.00  (requiring  “intent  to  commit  a  crime”),  120.10(1)  (requiring 

“intent  to  cause  serious  physical  injury  to  another  person”).25    Waiters  thus 

contends  that  there  is  a  reasonable  probability  that,  but  for  his  attorney’s 

allegedly  deficient  performance—as  is  relevant  here,  Simons’s  failure  to  call  a 

medical  expert—the  jury  would  not  have  found  that  Waiters  harbored  the 

requisite intent to commit his crimes.    He further contends, as he must, that the 

state  court’s  conclusion  to  the  contrary  was  sufficiently  unreasonable  such  that 

“there is no possibility fairminded jurists could disagree.”    See Richter, 562 U.S. 

at 102.    For the following reasons, Waiters is incorrect.   

                               




       25  The charge of criminal possession of a weapon in the fourth degree, which the 
jury  did  not  reach,  did  not  require  specific  intent.    See  N.Y.  Penal  Law  § 265.01(1); 
People  v.  Parrilla,  27  N.Y.3d  400,  405  (2016)  (indicating  that  a  defendant  “need  only 
knowingly possess a firearm” to violate the statute).     


                                                32 
       B.   Application 

       At  the  close  of  Waiters’s  trial,  based  on  both  witness  testimony  and  the 

two  redacted  pages of  medical  records  that  the district  court  admitted,  the  jury 

was  well  aware  that  Waiters  had  been  drinking  both  during  his  birthday  party 

and  the  following  morning,  and  that  he  was  intoxicated  when  he  emptied  his 

revolver  in  the  direction  of  Warren’s  family.    The  jury  was  also  privy  to 

evidence  indicating  that  Waiters’s  intoxication  had  not  rendered  him  incapable 

of  purposeful  action,  including  testimony  documenting  his  actions  and 

conversations  on  the  morning  of  the  incident,  and  his  subsequent  admission  to 

Warren  that  he  had  targeted  Lorenzo  because  Lorenzo  was  “coming  between” 

them.    Trial  Tr.  at  421.    On  the  basis  of  this  evidence,  while  the  jury  was 

instructed on intoxication, it found Waiters guilty of murder, attempted murder, 

and assault.     

       We are not persuaded that, had the jury also heard from a medical expert 

and  reviewed  the  full  set  of  medical  records,  there  is  a  sufficiently  strong 

probability  that  it  would  have  found  differently  such  that  the  state  trial  court’s 

determination  to  the  contrary  was  unreasonable.    While  such  evidence  could 

have  been  proffered,  it  would  not  likely  have  made  a  difference  in  light  of  the 




                                             33 
strong, specific testimonial evidence indicating that Waiters formed the requisite 

intent to commit his crimes.    See Strickland, 466 U.S. at 696; Lindstadt, 239 F.3d at 

204. 

        Dr.  Stripp’s  testimony  and  the  medical  records  offer  support  for  two 

propositions.    First,  they  demonstrate  that  Waiters  was  intoxicated  and  had  a 

BAC of 0.39, which the hospital deemed “critical,” Appellant’s App’x at 76—and 

which was potentially life threatening—approximately an hour after the incident.   

Second,  Dr.  Stripp’s  testimony  establishes  that  a  0.39  BAC  causes  significant 

physical  and  mental  impairment  in  the  average  person,  and  of  a  sort  associated 

with  the  incapacity  for  purposeful  conduct  (encompassing,  for  instance, 

blackouts and amnesia).     

        However,  the  critical  deficiency  of  this  evidence—a  deficiency  which  the 

dissent notably omits to discuss—is that it does not establish how the 0.39 BAC 

affected Waiters and, more specifically, whether it undermined his ability to form 

intent.    As Dr. Stripp testified, there is “very significant individual[] variation” 

among individual responses to alcohol because of variances in tolerance, which 

is  “one  of  the  most  important  considerations  when  interpreting  [BAC].”    Id.  at 

68.    For this reason, Dr. Stripp made clear that he had no opinion as to whether 




                                            34 
Waiters could have formed intent and that he could not say “when an individual 

along the continuum of blood alcohol content los[es] the ability to form intent.”   

Id. at 89.    Indeed, a “very tolerant drinker [can] have some level of functioning” 

when intoxicated, id. at 82, to the extent that an individual with a very high BAC 

can, despite bad judgment, still form specific intent.     

      The  evidence  here  suggests  that  Waiters  possessed  such  tolerance.   

Warren  testified  that  Waiters  drank  every  day—behavior  that  Dr.  Stripp 

explained results in alcohol tolerance—and Lorenzo maintained that he had seen 

Waiters  intoxicated  “maybe  ten”  times,  Trial  Tr.  at  208,  and  that  Waiters  was 

much more intoxicated on those days than he was during the incident.    The full 

medical  records  likewise  indicate  that  Waiters  had  a  history  of  “alcohol  abuse 

and  dependence,”  Suppl.  App’x  at  103,  consistent  with  Dr.  Stripp’s  testimony 

regarding Waiters’s delirium, hallucinations, and abnormal liver function.     

      Further, to the extent that Waiters’s BAC has remaining significance, even 

given that Waiters habitually abused alcohol and that Dr. Stripp could not opine 

on the question whether Waiters’s intoxication negated his ability for purposeful 

conduct, it is still overshadowed, in this case, by the specific testimonial evidence 

of Waiters’s ability to carry out purposeful acts prior to, and during, the incident.   




                                           35 
That  morning,  Waiters  (a)  purchased  cereal  and  milk  for  Warren’s  family,  an 

errand  which  necessarily  involved  purposeful  travel  and  conducting  a 

transaction; (b) argued with Warren when she took a bottle of alcohol from him; 

(c) obtained a revolver and had the presence of mind to hide it under a jacket; (d) 

argued with, and taunted, Lorenzo while making oblique references to his gun; 

(e) aimed and fired his revolver at Lorenzo, striking him in the thigh; (f) put his 

gun to Derrick’s head and pulled the trigger;  (g) attempted to flee the scene; (h) 

continued  taunting  Lorenzo  while  he  struggled  with  him  on  the  floor;  and  (i) 

asked  Warren  for  help  during  that  struggle.    Collectively,  these  actions  tend 

strongly to demonstrate that Waiters retained the ability to identify a conscious 

purpose  and  to  act  on  that  purpose,  the  intent  necessary  for  conviction.    Cf. 

Beaty,  22  N.Y.3d  at  921  (finding  that  an  intoxication  charge  was  not  warranted 

because evidence that the defendant “cut a hole in a screen to gain entry [into a 

house], instructed the victim to be quiet, threw a blanket over her head, and stole 

her  cell  phone  so  she  could  not  call  the  police”  had  “established  that  [the] 

defendant’s conduct was purposeful”); People v. Saavedra, 39 A.D.3d 316, 317 (1st 

Dep’t  2007)  (concluding  that  the  “[d]efendant’s  intent  to  cause  serious  physical 

injury could be readily inferred from his actions, and there was no evidence that 




                                           36 
he  was  so  intoxicated  as  to  be  unable  to  form  the  requisite  intent”  where  the 

defendant  “observed  his  friend  fighting  with  [an]  unarmed  victim,  [and 

thereafter] went to his car and obtained a knife with which he repeatedly stabbed 

the victim in the back” (citation omitted)). 

       Waiters’s own description of the events of that morning corroborates this 

understanding of his mental state.    According to Warren, Waiters admitted in a 

Spring 2007 phone call that he was “aiming after” Lorenzo because Lorenzo was 

“coming between” them.    Trial Tr. at 421.    Waiters appears, moreover, to have 

reported  to  Dr.  Drob  and  to  Dr.  Bardey  both  that  he  retrieved  his  weapon  and 

shot  it  intending  to  scare  Lorenzo  Warren  because  Waiters  felt  threatened,  and 

that he did not feel intoxicated that morning at all.26    The evidence thus strongly 

suggests  that  Waiters  had  the  ability  to  form  the  requisite  intent  to  commit  his 

crimes.    Cf. People v. Natal, 100 A.D. 3d 509, 509 (1st Dep’t 2012) (finding that the 

defendant’s  “oral  and  videotaped  post[‐]arrest  statements,  as  well  as  the 

observations  of  the  responding  police  officers,”  “supported  the  trier  of  fact’s 




          As  noted  above,  while  Dr.  Drob  and  Dr.  Bardey  were  not  called  at  trial,  the 
       26

record suggests that, were the full medical records admitted through the testimony of a 
medical expert, the prosecution would have sought to introduce evidence of Waiters’s 
statements to the doctors.     


                                                37 
determination that although intoxicated, [the] defendant had the intent to cause 

serious physical injury when he stabbed the victim in the chest”). 

      In  reaching  a  different  conclusion,  the  district  court  relied  heavily  (as  the 

dissent  does)  on  the  theory  that  evidence  of  Waiters’s  BAC  and  its  possible 

effects  would  have  enabled  Simons  to  “fend  off”  the  prosecution’s  summation 

argument that there was no evidence indicating that Waiters was so intoxicated 

that he could not form the requisite intent.    Appellant’s App’x at 23.    While the 

evidence  in  question  would  certainly  have  supported  a  response  to  this 

prosecution argument, however, it does nothing to reduce the persuasiveness of 

other central elements in the prosecutor’s closing, including Warren’s testimony 

that  Waiters  admitted  to  her  that  he  purposefully  shot  at  Lorenzo.    As 

recounted  by  the  prosecution  in  summation,  Waiters  admitted  to  Warren,  in 

“‘black and white,” that he “wanted to eliminate [Lorenzo] for coming between 

[them].”    Trial  Tr.  at  642.    Moreover,  we  also  do  not  presume  that  the 

prosecution’s summation would have been identical had Simons introduced the 

medical  evidence  on  which  Waiters  relies.    Rather,  the  prosecution  would,  in 

that scenario, have emphasized the remaining evidence in the record—evidence 

that, in any event, the prosecution did reference in its summation—which offered 




                                             38 
substantial and unrebutted support for the proposition that Waiters did intend to 

shoot Lorenzo Warren, regardless of his BAC.     

       In  this  vein,  the  central  intoxication  case  the  district  court  cites,  Miller  v. 

Terhune,  510  F.  Supp.  2d  486  (E.D.  Cal.  2007),  is  unavailing. 27     First,  the 

ineffectiveness of the defendant’s attorney in Terhune was not limited to a failure 

to investigate—or to call an expert to testify about—the effect of the defendant’s 

intoxication, but rather included a failure even to seek an intoxication instruction 

or  pursue  an  intoxication‐based  defense  in  the  first  place.    See  id.  at  491,  502.   

Here, the jury was instructed on intoxication and Simons argued the point in his 

summation, yet the jury still voted to convict.    Second, in Miller, the expert that 

defense  counsel  could  have  called  clearly  opined  that  the  defendant’s  cognitive 


       27  The  remaining  cases  Waiters  cites  in  his  appellate  brief  on  this  issue  are  also 
unpersuasive because the circumstances at issue in those cases bear little resemblance to 
those at issue here.    See Cox v. Donnelly, 387 F.3d 193, 197–99 (2d Cir. 2004) (ineffective 
assistance for failure to object to unconstitutional intent instruction); Davis v. Strack, 270 
F.3d  111,  131–32  (2d  Cir.  2001)  (violation  of  due  process  stemming  from  failure  to 
provide  justification  charge);  Lindstadt,  239  F.3d  at  194,  199–205  (finding,  in  a  case  of 
“underwhelming  evidence,”  that  defense  counsel’s  “ineffectiveness”—(a)  failure  to 
identify  a  clear  factual  discrepancy  that  would  have  provided  “something  akin  to  an 
alibi”; (b) failure to effectively challenge “the only physical evidence” of the defendant’s 
crimes; (c) an opening statement which “assured that, before [the defendant] opened his 
mouth to testify, he admitted that the prosecution has made its case”; and (d) failure to 
make  an  “obvious  point”  that  demonstrated  the  relevance  of  the  testimony  of  two 
probation  officers,  the  only  witnesses  who  could  corroborate  the  defense—was 
prejudicial). 
         


                                                  39 
abilities were sufficiently impaired to negate his intent to kill, id. at 491, 504–05, 

whereas here Dr. Stripp refused to draw any such conclusion.     

       In  short,  we  cannot  say  that  the  state  trial  court’s  ruling—that  Waiters’s 

defense was not prejudiced by Simons’s conduct—was objectively unreasonable.   

This  is  not  a  case  where  Dr.  Stripp’s  testimony  and  the  full  medical  records 

would  have  so  clearly  “alter[ed]  the  entire  evidentiary  picture”  that  the  trial 

court’s  decision  is  indefensible.    Strickland,  466  U.S.  at  696.    Rather,  the  strong 

evidence of intent here places the trial court’s ruling firmly within the bounds of 

“fairminded disagreement.”    Richter, 562 U.S. at 103.    Therefore, in light of the 

deferential  standard  of  review,  we  conclude  that  the  district  court  erred  in 

granting Waiters’s petition.     

                                        *      *       * 

       With respect to the other grounds for habeas relief that Waiters identifies, 

namely  Simons’s  alleged  failure  to  (a)  ask  that  the  jury  be  charged  on 

second‐degree  manslaughter,  and  (b)  impeach  Warren  with  prior  inconsistent 

statements,  we  do  not  address  them  here  because  the  district  court  did  not 

consider  them  below.    Cf.  DiSimone  v.  Phillips,  461  F.3d  181,  198  (2d  Cir.  2006) 

(remanding  habeas  case  for  consideration  of  a  question  that  had  “not  to  date 




                                              40 
been  the  focus  of  attention  in  the  courts  that .  .  .  reviewed  [the  defendant’s] 

case”);  United  States  v.  Tarricone,  21  F.3d  474,  476  (2d  Cir.  1993)  (refusing  to 

consider  ineffective  assistance  claim  because  the  government  introduced 

additional  facts  that  the  Court  determined  “should  be  evaluated  by  the  district 

court  in  the  first  instance”).    We  instead  remand  so  that  the  district  court  may 

consider  the  remaining  aspects  of  Waiters’s  ineffective  assistance  allegations  in 

the first instance, consistent with the analysis herein. 

                                     CONCLUSION 

       For  the  foregoing  reasons,  we  VACATE  the  district  court’s  grant  of 

Waiters’s petition for a writ of habeas corpus and REMAND the case for further 

proceedings consistent with this opinion. 




                                             41 
DENNIS JACOBS, Circuit Judge, dissenting:

         I respectfully dissent.

         At a family gathering the morning after his birthday party, defendant

General Waiters shot at the son of his girlfriend; but, shooting wildly, he

wounded his target, hit three others, and killed two, including a toddler. He did

this in a drunken rage. He is not entitled to much indulgence; but he was entitled

to a fair trial. He did not get one because his counsel failed to arrange entry into

evidence of a hospital record showing his blood alcohol at a potentially lethal

level.

         The United States District Court for the Eastern District of New York

(Gleeson, J.) granted a writ of habeas corpus on the ground that defense counsel

was constitutionally ineffective, that prejudice was established, and that the

constitutional violation survives such deference as is owed to the rulings of the

state court.

         The two elements of ineffectiveness under the federal Constitution are

deficient performance by counsel below and prejudice. The majority opinion

goes on the assumption that “counsel made errors so serious that counsel was

not functioning as the ‘counsel’ guaranteed the defendant by the Sixth


                                           1
Amendment,” Strickland v. Washington, 466 U.S. 668, 687 (1984), but reverses

anyway on the ground that the showing of prejudice is insufficient to withstand

the deference we owe to state courts in habeas cases. Because I vote to affirm, I

need to consider counsel’s performance as well as prejudicial impact.




                                         I

      Defense counsel failed to adduce the only effective evidence in support of

the only defense that was pressed on summation. Waiters’s only conceivable

defense was lack of intent, and the only conceivable way he could show lack of

intent was by alcohol impairment. The jury charge allowed the jury to consider

the impact of alcohol on the question of intent; defense counsel on summation

argued alcoholic impairment of intent; and the prosecution joined issue on that

point at closing.

      On the issue of intoxication, defense counsel held a largely bad hand. The

impairment defense was undercut at trial by the defendant’s girlfriend, whose

family members were decimated by the gunfire. She testified that, on the

morning of the shooting, she was drinking with him for half an hour but she

could not say he had imbibed more than a single drink. Her son, whom Waiters


                                         2
shot, testified that Waiters’s words were “a little bit slurred,” but also testified

that he had seen Waiters “way worse” at least ten other times. This was the only

testimony bearing on intoxication as the case went to the jury.

      The only hope of the defense (and a potent one) was a hospital record

showing that Waiters’s blood alcohol content (“BAC”) was .39--five times the

legal limit for driving; indicative (for a person of defendant’s 130 pounds) of

sixteen drinks the morning of the shooting; and typically enough to cause

“significant cognitive impairment” including “impairment on judgment,”

“blackouts,” “amnestic effects” and “potentially even unconsciousness.” App’x

at 81. And death. This was no mere incremental detail; it was powerful evidence

of an otherwise forlorn defense.

      But defense counsel inexplicably never played that trump card. He did

attempt to enter into evidence the defendant’s post-shooting hospital records, but

the state trial court allowed in just two lines of them, and excluded the BAC

number on the (valid) ground that expert testimony was needed to explain what

it meant. The court was more than happy to give defense counsel time to find an

expert to introduce and explain the BAC record, and everyone in the courtroom

(except defense counsel) seemed to appreciate the import of that evidence: the


                                           3
state trial judge repeatedly urged defense counsel to call an expert to introduce it,

and the prosecution was willing to adjourn to allow the defense to find an expert.

See infra at 14-15. Defense counsel dug in. When the court informed him that it

would not allow the BAC information in unless he called an expert, defense

counsel told the court he would not call any more witnesses.

      Thus the state trial court allowed into evidence just two lines of the

medical records, both of which blandly observed that Waiters was “intoxicated.”

Neither line included the BAC level, and neither line could answer the crucial

question of whether Waiters’s intoxication was sufficient to impair intent.

Defense counsel seemed not to understand how much more significant the .39

BAC was than the reference to his client as “intoxicated”: in the evidentiary

colloquy with the state trial judge, he failed to zero in on that number; and at the

post-conviction hearing, he would not agree that it signified that Waiters had

been “very drunk.” App’x at 129.

      Unsurprisingly, the prosecutor’s closing statement on the intoxication

defense focused on problems that would have been resolved by the BAC record.

See infra at 9-10.




                                          4
      The refusal by defense counsel to introduce his only powerful piece of

evidence is simply unaccountable. At trial, he offered no explanation. He seems

not to have discussed the issue with his client before or during the evidentiary

colloquy. At the hearing to vacate Waiters’s conviction under New York

Criminal Procedure Law § 440.10, conducted by the same state trial judge,

defense counsel could not recall why he let pass the offered opportunity to call an

expert. A pity: I would be deeply curious to know.

      Without deciding the adequacy of counsel’s representation, the majority

nevertheless posits several reasons why a lawyer might do what defense counsel

did here. None of it washes. It is true that cross-examination of the expert would

elicit the concession that Waiters probably built up resistance by long-term

alcohol abuse. But every piece of evidence is subject to cross-examination and

attack. As Judge Gleeson observed:

      No reasonable defense attorney would opt to keep the jury ignorant of
      Waiters’s astronomically high BAC on the off chance that it might not be
      astronomical enough . . . Trial counsel’s decision simply was not a tactical
      choice; it was incompetence.

App’x at 20, 22.

      The majority also speculates that defense counsel may have been afraid to

ask for an adjournment because that would have given the prosecution time to

                                         5
seek additional evidence of Waiters’s intent. But the majority does not extend

that speculation to come up with any particular piece of evidence the prosecution

might have sought out. I can’t come up with one either.

      The majority opinion further posits that the expert testimony might open

the door to statements Waiters made to psychological evaluators, in which he

denied that he had been drunk at the time of the shooting (and the state trial

judge made a similar point).1 But the effect of the admissions is easy to discount.

Many drunks profess perfect sobriety, and no rational juror would credit an

individual’s statement that he was sober over scientific evidence that he had

sixteen drinks in the prior hour.




                                          II

      The majority opinion relies solely on its conclusion that the showing of

prejudice was insufficient even to establish a “reasonable probability” that the



      1
        After the post-trial hearing, the state trial court noted that introducing the
.39 BAC into evidence would be inconsistent with Waiters’s own protestations
that he was sober the morning of the shooting. It may be that a defense lawyer is
not obligated to argue an intoxication defense when his client denies being
drunk; but once defense counsel chooses to argue a defense (and intoxication was
the only defense he argued on summation), he has an obligation to do so
effectively.

                                          6
outcome would have been different--i.e., that the jury might have acquitted, or

hung, or convicted on a lesser charge, Strickland, 466 U.S. at 695--and that in any

event we owe deference to the state trial court’s ruling after the post-trial hearing.

      Consider how the prosecution would fare in this case if it had withheld

from the defense a document showing that, one hour after the shooting, the

defendant had enough alcohol in his blood to kill a normal person. The prejudice

would be seen as obvious and the effect palpable.

      As a matter of law, the result here can be no different. The standard for

gauging prejudice in a case of ineffectiveness is derived from Brady, 373 U.S. 83

(1963); and the Supreme Court has told us that the standard for assessing

prejudice is the same in Brady claims as in claims for ineffectiveness.2 Tellingly,

the majority opinion does not assert that it would reach the same finding on

prejudice if the Strickland and Brady standards were the same. Instead




      2
        Compare Strickler v. Greene, 527 U.S. 263, 289 (1999) (holding that
prejudice under Brady requires a “‘reasonable probability’ that the result of the
trial would have been different”) with Strickland v. Washington, 466 U.S. 668,
694 (1984) (explaining that the test for prejudice in ineffective assistance claims is
a “reasonable probability that, but for counsel’s unprofessional errors, the result
of the proceeding would have been different,” and that the prejudice test in
ineffectiveness cases “finds its roots in the test for materiality of exculpatory
information not disclosed to the defense by the prosecution”).

                                          7
(proceeding by footnote), the majority opinion agrees that the Strickland

standard derives from the Brady standard and uses the same words, but holds

that the two standards are somehow different. In doing so, it cites no relevant

law, and splits from published decisions by every other circuit in the country.3



      3
        See Ruiz v. United States, 339 F.3d 39, 43 (1st Cir. 2003) (“Brady claims
are subject to the same prejudice requirement as ineffective-assistance claims”);
Marshall v. Hendricks, 307 F.3d 36, 85 n.37 (3d Cir. 2002) (“the Strickland
prejudice standard is the same as the Brady materiality standard”); United States
v. Higgs, 663 F.3d 726, 735 (4th Cir. 2011) (“[t]he standard for Strickland
prejudice is the same as for Brady materiality”); Felder v. Johnson, 180 F.3d 206,
214 (5th Cir. 1999) (“the standard for prejudice under Strickland is identical to
the standard for materiality under Brady” (internal quotation marks omitted));
Moreland v. Robinson, 813 F.3d 315, 330 (6th Cir. 2016) (“Strickland and Brady
claims use the same ‘reasonable probability’ standard to assess prejudice”);
Harris v. Thompson, 698 F.3d 609, 645 (7th Cir. 2012) (“[w]hen a defendant is
deprived of favorable evidence, the same ‘reasonable probability’ standard
applies to determining materiality under Brady and . . . to determining whether
the accused was prejudiced for the purposes of Strickland”); Clay v. Bowersox,
367 F.3d 993, 1000 (8th Cir. 2004) (“[t]he materiality standard under Brady is the
same as the prejudice standard under Strickland”); United States v. Olsen, 704
F.3d 1172, 1187 (9th Cir. 2013) (“Brady materiality and Strickland prejudice are
the same”); Romano v. Gibson, 239 F.3d 1156, 1172 (10th Cir. 2001) (“Brady's
prejudice inquiry is equivalent to the prejudice analysis that applies to an
ineffective assistance of counsel claim under Strickland”); Jennings v.
McDonough, 490 F.3d 1230, 1243 (11th Cir. 2007) (“[t]he prejudice prong of
Strickland incorporates the same standard used for assessing the materiality of
evidence under Brady”); United States v. Baxter, 761 F.3d 17, 24 n.4 (D.C. Cir.
2014) (citing Montgomery v. Bobby, 654 F.3d 668, 679 n. 4 (6th Cir.2011) for the
proposition that “[i]t is well settled that the test for prejudice under Brady and
Strickland is the same.”).

                                         8
      Applying the Strickland standard (as derived from Brady), prejudice is

clear because the evidence that Waiters had absorbed a potentially lethal intake

of sixteen drinks was the vital corrective to Warren’s testimony that she had seen

him have only one drink that morning in about half an hour. It is easy to

conclude here, as we would in a Brady case, that the evidence the jury never got

to see would have “alter[ed] the entire evidentiary picture,” such that acquittal

was at least reasonably probable. Strickland 466 U.S. at 696.4

      This was not lost on the prosecutor. In summation, the prosecution

recalled testimony that one victim smashed an aquarium over Waiters’s head,

and discounted the hospital note that Waiters was “intoxicated” with the

rhetorical question:

      How are you able to tell intoxication from the effects of getting hit over the
      head with a fish aquarium? Who knows?



      4
        Waiters argues that his counsel was also ineffective for failing to impeach
Warren on a crucial point. Her testimony that Waiters had had only one drink
could have been impeached with her prior statement to the defendant’s
investigator that Waiters drank a pint of liquor by himself that morning. “In
evaluating prejudice, we look to the cumulative effect of all of counsel’s
unprofessional errors,” and that error can only exacerbate the existing prejudice.
Gersten v. Senkowski, 426 F.3d 588, 611 (2d Cir. 2005). The mandate in this case,
which vacates and remands for consideration of this claim of ineffectiveness (and
another), therefore leaves open the way to an ultimate ruling on remand that
Waiters’s counsel was ineffective and that prejudice resulted.

                                         9
Supp. App’x at 86-87. “Who knows?” The prosecutor knows. He knew that the

excluded BAC information would establish not only that the impairment was

due to alcohol, but that Waiters was so intoxicated he could have fallen over

dead.

        The majority opinion advances two arguments to discount the possibility

of an acquittal even if the BAC record had been allowed into evidence with an

expert explanation. First, the majority opinion claims that the jury was “well

aware . . . that [Waiters] was intoxicated when he emptied his revolver in the

direction of Warren’s family.” Maj. Op. at 33. A review of the record shows that

there was actually very little evidence of Waiters’s intoxication before the jury

when it went to deliberate. His girlfriend testified that her fight with Waiters

began when she told him he had too much to drink, but (as set forth above) she

also testified that she did not know whether he had more than one drink that

morning, and her son testified that, though Waiters’s words were “a little bit

slurred,” he had seen Waiters “way worse” at least ten other times. The only

other evidence of intoxication was the two lines in the medical records saying

that Waiters was “intoxicated.” But the prosecutor effectively attacked that


                                         10
medical evidence as unreliable and imprecise in his closing statement. See supra

at 9-10.

       None of that evidence would persuade a jury that Waiters was extremely

intoxicated, as required for an intoxication defense. None of it has anything like

the force of the BAC record, which (with an expert explanation) would prove that

the 130-pound defendant must have had sixteen alcoholic drinks that morning

before the shooting started.

       The majority opinion also considers that there was scant hope for an intent

defense because Waiters did a number of voluntary acts that show self-

possession: he bought milk and cereal; he got the gun; he concealed it on his

person; he taunted his target with having it. But when he then shot, he barely

wounded the target with whom he stood face to face, and he accidentally shot

three others, two of them fatally. In other words, the evidence that Waiters was

sober enough to act with intent was vulnerable.

       The evidence of intoxication that the jury saw did not approach the level

deemed necessary in the jury charge (as set out in the margin).5 A jury that had


       5
           Supp. App’x at 88:


                                        11
the most powerful evidence in Waiters’s favor--a jury that knew he had a .39

BAC and that was told what that meant--could easily conclude that he was

profoundly under the influence, and had a diminished ability to form the

requisite intent.6




                                         III

      The majority opinion is understandably reluctant to hold on the merits that

it was not at least “reasonably probable” that evidence of the defendant’s




      “Now, jurors, under our law, intoxication is not as such a defense to a
      criminal charge. But evidence of the defendant’s intoxication may be
      considered by you whenever it is relevant to negative an element of the
      crime charged.

      “So, in determining whether the defendant had the intent necessary to
      commit a crime, you may consider whether the defendant’s mind was
      affected by intoxicants to such a degree that he was incapable of forming
      the intent necessary for the commission of any of the crimes charged that I
      just submitted to you.”
      6
         The majority opinion also cites several New York state cases on the
intoxication defense. None of them is relevant. The question here is not
sufficiency of the evidence or entitlement to an intoxication charge; it is whether
there is a “reasonable probability” that--if an expert had explained to the jury
what a .39 BAC meant--the jurors would have convicted on the lesser charge, or
acquitted, or hung. Strickland, 466 U.S. at 694.

                                         12
prodigious intake might have changed the guilty verdict. Instead, the majority

opinion leans on the concept of deference.

      First, it is of course true that ineffectiveness claims generally involve

deference. But the deference due under Strickland is deference to the tactical

choices made by defense counsel--the “strong presumption that counsel’s

conduct falls within the wide range of reasonable professional assistance.”

Strickland, 466 U.S. at 689. That goes to the “ineffectiveness” prong of

Strickland, not to prejudice. Since the majority opinion punts on ineffectiveness

and relies solely on prejudice, Strickland deference thus does no work for it. See

Hardy v. Chappell, 849 F.3d 803, 825 n.10 (9th Cir. 2016); Evans v. Sec’y, Dep’t of

Corr., 703 F.3d 1316, 1334 (11th Cir. 2013) (Jordan, J., concurring) (“[it] makes no

sense to say that initial judicial review as to whether prejudice resulted from

counsel's deficient performance--on its own, before adding AEDPA deference--

involves any deference”).7



      7
        The majority goes as far as is prudent in suggesting (without holding)
that “double deference” may be owed as to prejudice, i.e., deference
(uncontroversially) to the trial court as well as deference (oddly) to the defense
counsel. But I concede there is a circuit split on this, and that some other courts
have made the same error.

                                         13
      Nor can the majority rely on deference to the state trial judge under

AEDPA. The views of the trial judge are best manifested by her several efforts to

focus defense counsel on the need to get an expert to give the testimony that

would make admissible medical records containing the crucial .39 BAC. The

judge went as far as she could go without committing advocacy:

      THE COURT: I would agree with [the prosecutor] that the best way would
      have been to get someone from the hospital to certainly interpret the
      records as to those limited issues. Quite frankly, I don’t know why, you
      know, someone wasn’t called or at the very least to get an assessment by
      the doctor who appeared, even if it was by the people, something that
      would assist.

      THE PROSECUTOR: Well, I’m not in a position of assisting [the defendant]
      your Honor.

      THE COURT: I understand that. Nor should you be. But I’m saying that
      [expert testimony] is possibly one way that it could have been rectified.

      THE PROSECUTOR: My position is it’s the only way, your Honor.

      What is [defense counsel] going to get up there and say? That this level
      means something? That this person’s observation is any better than any
      other person’s observation? That one person’s intox, what does it mean in
      a medical standpoint? Does it mean that he can’t form intent? I mean, this
      is all going to be speculation. What’s he going to do, testify? Then it
      becomes impossible for me to rebut. Nor should I have to.

      Again, you say it might be the better course. We’re still not under a time
      crunch here, Judge. It can be done.

      []


                                        14
      THE COURT: So, if you’re seeking to have blood levels, the amount of
      ethanol alcohol in Mr. Waiters’s blood stream, then clearly there should be
      someone to explain it for the edification of the jury as to what, in fact, that
      would mean. Otherwise, there’s no point to seek to introduce those levels
      of ethanol alcohol in his blood stream.

      DEFENSE COUNSEL: Your Honor, the defense at this point is not
      introducing any additional witnesses at this point.

      We would request that the Court permit all the information in, and we’re
      prepared for the Court to make its ruling based on the defense not
      presenting any additional witnesses at this time.

      THE COURT: May I see counsel at sidebar. (Off-the-record discussion held
      at the bench.)

      It’s the Court’s understanding that the defense is not going to be calling
      any medical witness in order to certainly enlighten the jury as to what the
      numbers mean contained in the medical records.

Supp. App’x 68-69, 71-72.

      The majority opinion relies on the post-hearing conclusion of the state trial

judge. She expressed her conclusion in a single clause, which does not help the

majority at all:

      [T]here is a little doubt the claims raised by the defendant would have
      served to change the jury’s verdict.

App’x at 56. That sentence is best read to reflect that the trial judge declined to

rule on prejudice; after all, given her holding that defense counsel was effective,


                                         15
she did not need to decide prejudice. The majority opinion, however, urges that

this sentence is afflicted by a pair of typographical errors: if the indefinite article

“a” is removed and the little word “not” is inserted at a likely spot, the finding

would coincide with the view of the majority opinion. (The majority opinion

justifies its rewrite on the ground that the state habeas opinion--to which it urges

deference--is full of typos.) I think it is possible that the state trial judge did

intend to say the opposite of what she wrote. The context is ambiguous. But

surely it is odd to rewrite a sentence that is grammatically sound in order to

make it say something else for the purpose of giving it deference.

      Finally, AEDPA deference does not mean that we use the rubber stamp.

When a state court decision is unreasonable, we may grant habeas relief.

Rompilla v. Beard, 545 U.S. 374, 380 (2005). So even if the state court had held

that there was no sufficient prejudice in this case, that decision would have been

unreasonable for reasons I need not repeat.




                                          ***

      Defense counsel pursued an intoxication defense, but failed to introduce

and explain evidence that his 130-pound client had sixteen alcoholic drinks


                                           16
before committing the crime. He never provided a reason for his omission, and

none is conceivable. It is at least reasonably probable that a jury, hearing such

potent evidence, would develop reasonable doubt as to the element of intent.




                                         17